Title: From Thomas Jefferson to Lewis Littlepage, 23 December 1801
From: Jefferson, Thomas
To: Littlepage, Lewis


          
            Th: Jefferson to mr Littlepage
            Dec. 23. 1801.
          
          The paper inclosed in your letter is safely recieved and shall be disposed of as you desire; that is to say kept safely. I should have been happy to have seen you this evening, and am sorry for the cause which prevents it. should I not have that pleasure before your departure, I wish you a pleasant journey, assuring you of my esteem & respect.
        